 NEW SCHOOL FOR SOCIAL RESEARCHParsonsSchool of Design,a Division of the NewSchool for Social ResearchandParsonsFacultyFederation,New York State UnitedTeachers,American Federation of Teachers,AFL-CIO.Case 2-CA-2071719 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISUpon a charge filed by the Union 8 November1984, the General Counsel of the National LaborRelations Board issued a complaint and notice ofhearing on 29 November 1984 against ParsonsSchool of Design, a Division of the New Schoolfor Social Research, the Respondent, alleging thatithas violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act.The complaintallegesthat on 3 October 1984,following a Board election in Case 2-RC-19396,the Union was certified as the exclusive collective-bargaining representative of the Respondent's em-ployees in the unit found appropriate. (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Secs. 102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint fur-ther alleges that since 9 November 1984, the Com-pany has refused to bargain with the Union. On 7December 1984 the Respondent filed its answer ad-mitting in part and denying in part the allegationsin the complaint.On 2 January 1985 the General Counsel filed aMotion for Summary Judgment with exhibits at-tached.On 4 January 1985 the Board issued anorder transferring the proceeding to the Board andaNotice to Show Cause why the motion shouldnot be granted. Subsequently, the Respondent filedan opposition to the Motion for Summary Judg-ment.Ruling on Motion for Summary JudgmentIn its answer to the complaint, the Respondentdenies that the unit of employees certified in Case2-RC-19396 is appropriate for the purposes of col-lective bargaining, that the Union is the exclusiverepresentative of the employees in the unit, andthat the Respondent has violated the Act by its re-fusal to bargain. As an affirmative defense, the Re-spondent contends that the unit is not appropriateand that the election was invalid because the noticeof election misled the eligible voters concerningthe scope of the unit for which the election waspurportedly conducted.173In its opposition to the Motion for SummaryJudgment,the Respondent argues that the unit isinappropriate and challenges the Regional Direc-tor's decision to overrule its objections to the elec-tion and to certify the Union.The Respondent also,in effect,requests the Board to reconsider the ap-plication of Section 102.67(b) of the Board'sRulesand Regulations,which permits an election to beconducted while a party's request for review of aRegionalDirector'sorder is pending with theBoard'in light ofHamilton Test Systemsv.NLRB,743 F.2d 136(2d Cir.1984).2The General Counsel asserts that the Respondentseeks to relitigate issues that were raised and decid-ed in the underlying representation case. The Gen-eral Counsel further argues thatHamilton Test Sys-temsisdistinguishable from the instant case andthat it would be inappropriate to apply the court'srationale to the facts presented herein.We agreewith the General Counsel.Our review of the record,including the recordinCase 2-RC-19396,reveals that,on a petitionduly filed and subsequently amended3 under Sec-tion 9(c) of the Act,a representation hearing washeld, from 14 September through 12 November1982, before Judy Minnette Sandler,a hearing offi-cer of the National Labor Relations Board. On 1April 1983 the Regional Director issued his Deci-sion and Direction of Election in which he foundappropriate a unit of all full-time and part-time in-structors employed by the Respondent at its NewYork Citycampus and directed an election be heldfrom 9 through 12 May 1983. Thereafter,the Re-spondent filed a timely request for review of theRegionalDirector'sdecision,inwhich it chal-lenged the Regional Director's finding that the full-time/part-time faculty unit was an appropriate unit.The Respondent alternatively contended that a unitcomprised of part-time instructors employed at itsNew York facility was likewise inappropriate. The'The relevant portion of Sec 102 67(b) provides"if a pending requestfor review has not been ruled upon or has been granted, ballots whosevalidity might be affected by the final Board decision shall be segregatedin an appropriate manner, and all ballots shall be impounded and remainunopened pending such decision."2 InHamilton Test Systems,supra, the Second Circuit refused to en-force a bargaining order, in the circumstances where the unit set out inthe notice of election in a Board election differed significantly from theunit eventually found appropriate and, in the opinion of the court, misledthe voters as to the scope of the bargaining unit in which the electionwas being conductedThe courtthus remanded the case to the Board ByunpublishedOrder dated 15 February 1985 the Board accepted thecourt's opinion as the law of the case and directed a second election inthe unit found appropriate3By its petition dated 27 August 1982, the Union sought to represent aunit of all the Respondent's full-time and part-time instructorsThereaf-ter, during the hearing, the Union amended its petition to include the Re-spondent's part-time instructors and exclude all of the full-time instruc-tors275 NLRB No. 18 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard subsequently granted the Respondent's re-quest for review.On-9 through 12 May 1-983, a secret-ballot elec-tionwas conducted, and pursuant -to the instruc-tions of the Acting Solicitor of the Board, the bal-lotsof the full-time instructors and part-time in-structors were segregated into two groups and im-pounded pending the Board's _ decision on review.On 21 February 1984 the Board issued a decisionon review in which the full-time instructors wereexcluded from the unit.4 On 23 March 1984 theballots of the part-time instructors were openedand counted. The tally of ballots served on theUnion showed that 94 ballots had been cast for theUnion, 90 ballots cast against the Union, and the 14challenged ballotswere sufficient in number ' toaffect the results of the election. On 30 March 1984the Respondent filed timely objections to the elec-tion which were overruled by the Regional Direc-tor's'supplemental decision issued 4 May 1984.Thereafter, the Respondent filed a request forreviewalleging,inter alia, that the unit was inap-propriate and that the 'election was invalid as theelectionwas held in circumstances 'where the'notice described a unit different from the onewhich the Board later found appropriate and thatthis difference precluded 'employees from making afree, informed, and reasoned decision. By tele-graphic order dated 19 June 1984, the Boarddenied the Respondent's request for review: On 25July 1984 the Regional Director issued his SecondSupplemental Decision and Order Directing'Count-ing of Certain Ballots, in which he overruled 7 ofthe =14 challenged ballots and sustained 3. He addi-tionally directed that the ballots-of the seven em-ployees found eligible be opened and counted andthat a revised tally issue. He further recommended,in the event that the four remaining challenged bal-lots then proved determinative, that.a hearing beheld to resolve factual issues raised by these chal-lenges. There was no request for review filed in re-sponse to this decision. The revised tally showed99,votes for the Union, and 92 against,. with 4 non-determinative challenged' ballots remaining. On 3October 1984, based on the revised tally of ballots,theRegionalDirectorissued a.CertificationofRepresentative, certifying the Union as the exclu-sive representative of employees in the unit.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceeding4See 268 NLRB 154 The decision on review directedan election inthe part-time faculty unit found appropriate By unpublished Order dated8March 1984, the Board deleted thedirectionof election and directedthe Regional. Director to open and count the previously impounded bal-lotsalleging a violation-of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburgh- Glass. Co. v.NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Respondent were orcould have been litigated in the prior representa-tion proceeding. The Respondent does not offer toadduce at a hearing any newly discovered and pre-viously unavailable evidence, nor -does it allege anyspecial circumstances that would require the Boardto reexamine the decision made in the representa-tion proceeding.We therefore find_ that the Re-spondent has not raised any issue' that is properlylitigable in this unfair labor practice proceeding.We further agree with the General Counsel thatHamilton Test Systems,supra, is factually distin-guishable from the instant case. In that case, em-ployee ballots were impounded following an elec-tion in a unit of approximately 31 employees, in-cluding field service representatives, field servicesupervisors, technicians, crib attendants, and truck-drivers.The unit was subsequently modified to in-clude only the technicians, crib attendants, andtruckdrivers, excluding a total of 17 employees inthe field service representative and supervisor posi-tions.Based on a vote of 6 to 4 in favor of unionrepresentation, the union was then certified. Thecourt remanded the case to the Board finding thatthe Board had acted unreasonably in not affordingthe employees an opportunity to vote for or rejectrepresentation in a unit comprised only of techni-cians, crib attendants, and truckdrivers. In so find-ing, the court found several reasons why these em-ployeesmight have voted differently had theyknown the true nature of the unit in which theywere to be placed: (1) the employees might havebelieved that a smaller unit would provide insuffi-cient bargaining strength; (2) technicians might nothave wished to be part of a unit which includedonly the lower-paid employee classifications of cribattendant and truckdriver; and (3) employees mightnot have supported a union which represented onlya part of the work force (approximately 45 percent,rather than 100 percent), because they might havebelieved such representation could produce divi-siveness and, undersirable tensions in the workplace,and interpersonal relationshipswithin the :plantmight have made an individual employee comforta-blewith a facilitywide unit but caused concernover leadership in a smaller unit.By contrast, in the present case, the total numberof employees excluded from the unit found appro-priatewas approximately 20 out of a total of 225--230 employees, or approximately 10 percent of the NEW SCHOOL FOR SOCIAL RESEARCH175unit.Thus, the significant diminution of bargainingstrength faced by employees inHamilton Test Sys-temsisnot present here. Additionally, the proposedunit in the instant case did not combine lower-paidemployee positions with higher-paid classificationsaswas true ofHamilton Test Systems,but includedonly one category-instructors. Thus, the possibili-ty that unit employees may not have voted for aunit comprised only of lower-paid positions is alsonot present, here. Finally, over 90 percent of theemployees sought to be represented by the Unionremained in the modified unit, thereby diminishingthe potential for divisiveness and undesirable ten-sions in the workplace that, in the opinion of thecourt inHamiltonTestSystems, a_substantiallysmaller unitmay have produced: Accordingly,Hamilton Test Systemsisdistinguishable and we donot find- Respondent's reliance on that .case a basisfor directing a new election here.5 Accordingly,we grant the General Counsel's Motion for Sum-mary Judgment.6On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Respondent, a New York not-for-profit cor-porationwith places of business located in NewYork,New York, Los Angeles, California, andParis,France, is engaged in the operation of insti-tutions for higher ' education.Annually, the Re-spondent, in the course and conduct of its businessoperations, derives gross revenues in excess of $1million, excluding contributions, which, because oflimitations by the' grantor, are not available for op-eratingexpenses.Additionally, in the course andconduct of its business operations, the Respondentpurchases and receives at its New York, New Yorkfacilityproducts, goods, and materials valued inexcess of $50,000 directly from points outside theState of New York. Accordingly, we find that theRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the5For the reasons noted above, Member Hunter would likewise findthis case distinguishable fromThomson Newspaper,273 NLRB 350 (1984)In that case, an election was held in a unit of approximately 15 employ-ees, employed in driver and mailroom positions On review, the Boardfound a unit of only the five mailroom employees appropriate, therebyexcluding approximately two-thirds of the proposed unit In,his dissentMember Hunter, citing the court's opinion inHamilton Test Systems,found that this modification. precluded an informed choice by employeeswhere the five mailroom employees may have believed that a smallerbargaining unit would provide insufficient bargaining power or couldproduce divisiveness and tension in the workplace Such circumstancesare not present here6Contrary to the Respondent, there is no need for a hearing as to whythe election could not have been postponed to issue corrected notices ofelection, or why a different type election than that conducted was notrun hereAct, and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 9 through 12 May1983, the Union was certified 3 October 1984 asthe collective-bargaining representative of the em-ployees in the following appropriate unit:All part-time instructors employed by the Re-spondent at its New York City campus, ex-cluding all full-time instructors, deans, founda-tionyear director, department chairpersons,department coordinators, librarians, techni-cians, instructors in the Respondent's continu-ing education program, office clerical employ-ees, guards, and supervisors as defined in theAct.-The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 17 October 1984 the Union has requestedthe Respondent -to bargain, and since 9 November1984 the Respondent has refused. We find that thisrefusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 9 November 1984 tobargain with the Union as the exclusive collective-bargaining representative of employees in the ap-propriate unit, the Respondent has engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.'denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965). 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board orders thatthe Respondent, Parsons School of Design, a Divi-sion of the New School for Social Research, NewYork, New York, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain with Parsons FacultyFederation,New York State United Teachers,American Federation of Teachers, AFL-CIO asthe exclusive bargaining representative of the em-ployees in the bargaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All part-time instructors employed by the Re-spondent at its New York City campus, ex-cluding all full-time instructors, deans, founda-tionyear director, department chairpersons,department coordinators, librarians, techni-cians,instructors in the Respondent's continu-ing education program, office clerical employ-ees, guards, and supervisors as defined in theAct.(b) Post at its facility in New York, New York,copies of the attached notice marked "Appendix."7Copies of the notice, on forms provided by the Re-gional Director for Region 2, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any othermaterial.(c)Notify the Regional Directorinwritingwithin 20 days from the date of this Order whatstepsthe Respondent has taken to comply.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain withParsonsFacultyFederation,New York State UnitedTeachers, American Federation of Teachers, AFL-CIO, as the exclusive representative of the employ-ees in the bargaining unit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All part-time instructors employed by the Re-spondent at its New York City campus, ex-cluding all full-time instructors, deans, founda-tion year director, department chairpersons,department coordinators, librarians, techni-cians, instructors in the Respondent's continu-ing education program, office clerical employ-ees, guards, and supervisors as defined in theAct.PARSONS SCHOOL OF DESIGN, A DI-VISIONOF THENEW SCHOOL FORSOCIALRESEARCH7If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board."